94 Ga. App. 46 (1956)
93 S.E.2d 348
SANDERS
v.
BEYER.
36175.
Court of Appeals of Georgia.
Decided June 6, 1956.
Freeman D. Mitchell, for plaintiff in error.
James A. Bagwell, contra.
FELTON, C. J.
A judgment based on the jury's verdict cannot be set aside by a motion to set aside as long as the verdict upon which the judgment is based stands and has not been set aside by proper procedure (Buchanan v. Nash, 211 Ga. 343, 86 S. E. 2d 111); therefore the court erred in setting aside the judgment since it was based on a jury's verdict which had not been set aside. The motion to set aside did not amount to a motion for a new trial.
The court erred in denying the motion to dismiss the motion to set aside and in setting aside the judgment.
Judgment reversed. Quillian and Nichols, JJ., concur.